PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/541,140
Filing Date: 30 Jun 2017
Appellant(s): Armenjon et al.



__________________
Erin M. Dunston
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Dec. 22, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon, a crushed dead beetle, without significantly more. 
The claims recite a beetle powder composition directly related to the nutritional profile of an edible beetle as evidenced by Yang et al. (Nutritional Composition and Protein Quality of the Edible Beetle, J INsent Sci. 2014; 14: 139; Jan. 1, 2014. Retrieved from the Internet: URL <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4684676/>) (See Table 1). This judicial exception is not integrated into a practical application because the claims are directed to a beetle powder composition alone and do not recite any additional elements that are outside the scope of the nutritional composition of a beetle. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite that the beetle powder and further recite the amounts of crude protein, chitin, ash, fat and moisture, which all fall within the scope of a dead crushed beetle as taught by Yang (See Table 1). While the instant invention is directed towards a powder, appellant has not pointed . 

    PNG
    media_image2.png
    183
    657
    media_image2.png
    Greyscale

 

Claims 1-2, 4, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Nutritional Composition and Protein Quality of the Edible Beetle, J INsent Sci. 2014; 14: 139; Jan. 1, 2014. Retrieved from the Internet: URL <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4684676/>).
Regarding claims 1 and 14, Yang discloses an edible beetle composition comprising 71% by weight crude protein, thus falling within the claimed range of at least 67%, 10.5% by weight chitin, thus falling within the claimed range of at least 5% and 3.63% moisture, thus falling within the claimed range of between 2 and 15% (Table 1 under Results and Discussion). Yang teaches that the composition is a powder as the beetles are ground in a mill (1st Paragraph under Materials and Methods).

    PNG
    media_image2.png
    183
    657
    media_image2.png
    Greyscale


Regarding claim 2, Yang further teaches that the beetle composition has an ash content of 5.5% by weight (page 4, Table 1), while the instant claim requires less than or equal to 4%. Yang teaches that the ash content can vary from 3 to 8% depending on the mineral content of the insect (page 5 paragraph 2), which overlaps the claimed range of less than or equal to 4%. 
It would have been obvious to one of ordinary skill in the art to vary the ash content depending on the type of insect used as well as the mineral content of the insect as taught by Yang. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% 
Regarding claim 4, Yang discloses an edible beetle composition comprising 71% by weight crude protein and further teaches that the crude protein has 78% digestibility while the instant claim requires 85%.  Yang discloses that the digestibility is dependent upon the type of insect and can vary from 76 to 98% (Table 1 under Results and Discussion; Table 6 and last paragraph on page 8), thus overlapping the claimed range of 85%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to vary the amount of digestible crude protein depending on the type of insect used for the composition as taught by Yang. As stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Regarding claim 6, Yang discloses an edible beetle composition comprising 71% by weight crude protein and further teaches that the crude protein has 78% digestibility (Table 6 and last paragraph on page 8), similar to what is claimed. 
While Yang teaches a similar composition as claimed, Yang fails to teach the amount of soluble proteins. As taught by Yang, the amount of each component in the composition is dependent upon the species of insect used. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of soluble protein depending on the type of insect used. 

Regarding claim 12, Yang further teaches that the composition can be used to feed humans (Abstract).
Regarding claim 13, Yang teaches that the composition is a protein and mineral feed for humans (Abstract), but fails to teach that it is used to replace protein flour. However, such limitation is intended use of the composition and not given patentable weight as it does not result in a structural difference over the composition taught by Yang. Furthermore, Yang clearly teaches that the composition is ground and is used to supply protein and minerals to humans and therefore would have been obvious to replace a protein source.
Regarding claim 15, Yang discloses that the composition can be used as a potential source of proteins and minerals for humans and animals (Abstract). With respect to the animal being a cat or dog, it would have been obvious to use the composition to feed a cat or dog as Yang discloses that it is a good source of proteins . 


(2) Response to Argument
Appellant’s arguments have been fully considered but were not found persuasive.
Appellant argues on pages 4-10 with respect to the 101 rejection that the claimed beetle powder has different characteristics and specific attributes that are not represented by a naturally-occurring beetle powder. Appellant further states that Yang does not teach the exact same fat content and other attributes as claimed.
This is not found persuasive as appellant is arguing process limitations in a product claim. Therefore, appellant’s arguments are not commensurate in scope with the claims. Appellant states on page 5 that the claimed beetle powder is different than Yang as it has been treated, i.e. blanched, pressed, dried, and ground. However, appellant has not shown how the “treatment” process produces a different product over the prior art. Yang clearly teaches that a naturally occurring beetle comprises the claimed compositional components, such as proteins, chitin, moisture, and fat, and therefore the product as claimed reads on a naturally occurring product. 
With respect to the amount of protein and fat, variations in the amount of fat and protein do not make the claims patents eligible unless there are new or unexpected results regarding the claimed amounts. Yang clearly teaches an edible beetle having a protein and fat content within the claimed range. Yang further disclose other samples 

    PNG
    media_image2.png
    183
    657
    media_image2.png
    Greyscale

With respect to the residual moisture, as shown above, Yang clearly teaches that the dried dead beetle has a moisture content within the claimed range of 2 to 15%. Therefore, as the attributes as claimed fall with the ranges taught by the prior art, it is not clear how the beetle powder as claimed is markedly different than the dead crushed beetle as taught by Yang. 
Further, the claimed beetle powder is merely a mixture of natural products and does not provide anything more than natural products. As stated above, Yang clearly teaches that different beetles from different parts of the world comprise varying amounts of protein, fat, and chitin, and therefore, as the claimed product does not undergo any change or transformation, the product as claimed is merely a sum of all the components of a naturally occurring beetle. 
The examiner points to Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claimed beetle powder is similar to the novel 
On page 6, appellant points to a reference, Bukkens, to show that the claim powders different from powders made from naturally-occurring beetles. Appellant states that Bukkens teaches 2 different species of beetles, both of which have a protein and fat content outside the claimed ranges. 
This is not found persuasive as Yang discloses an even different species of beetle than what is taught by Bukkens. As stated above, the species disclosed in Yang clearly teaches a composition similar to what is claimed. Yang further teaches that depending upon the species and the location of the species, the compositional ranges can vary. Appellant cannot pick and choose a certain species of beetle to show that the claimed beetle powder is different than a naturally occurring beetle powder when the applied prior art teaches a naturally occurring beetle having the claimed compositional product. Further, appellant has not claimed any specific species of beetle or identified how the beetle of the claimed invention has been modified to produce the claimed beetle powder. 
Appellant further states on page 9 that the claimed beetle powder produces new and unexpected results. This is not found persuasive as no criticality has been 
Yang discloses a naturally occurring beetle comprising the same composition in similarly claimed ranges. Yang further teaches that the beetle composition can be used as a protein source for animals. Therefore, there is nothing unexpected regarding the claimed invention with the claimed compositional proportions absent a showing otherwise. 

Appellant’s arguments on pages 10-21 with respect to the 103 rejection have been fully considered but were not found persuasive.
Appellant argues on pages 11-12 that Yang teaches away from the claimed compositional profile as Yang teaches a different fat content than what is claimed. 
This is not found persuasive. Yang clearly teaches an edible beetle having a fat content right outside the claimed range. Yang further disclose other samples of the same species of beetle taken from different areas that have a fat content (See Table 1 “Other Samples” below) within the claimed range. Therefore, the variations in the amount of fat are obvious over the prior art depending on the exact species of beetle and the area where the beetle is from. Further, variations in the amount of fat do not make the claims patents eligible unless there are new or unexpected results regarding the claimed amounts. Appellant has not shown any criticality regarding the claimed proportions and therefore the beetle powder as claimed is merely an obvious variant over the prior art. 

    PNG
    media_image2.png
    183
    657
    media_image2.png
    Greyscale

Appellant further argues on pages 12-13 that Yang teaches widely varying ranges of protein, wherein one range regarding a specific species of beetle teaches away from the claimed range. 
This is not found persuasive as Yang discloses an edible beetle composition comprising 71% by weight crude protein, thus falling within the claimed range of at least 67% (See Table 1 above). While Yang may show that different species of beetles have different protein contents, the claims do not limit the species of beetle used to make the beetle powder. The claims merely recite a “beetle powder comprising at least 67% by weight proteins”. Merely because Yang discloses a different beetle having a lower amount of protein does not constitute a teaching away especially as Yang clearly teaches a beetle having a protein content within the claimed range (Table 1). Yang clearly shows an exemplary beetle having a protein content within the claimed range and therefore meets the claimed limitation.
Appellant argues on pages 13-16 that the claimed beetle powder has unexpected and superior properties as it has the ability to replace all fishmeal in an aquaculture feed.
This is not found persuasive as appellant’s arguments are not commensurate in scope with the claims. The claims do not require that the beetle powder is an aquaculture feed. Further, this is merely intended use of the beetle powder. Appellants    It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Yang discloses beetle powder as presently claimed, it is clear that the beetle powder of Yang would be capable of performing the intended use, i.e. fishmeal in an aquaculture feed, presently claimed as required in the above cited portion of the MPEP. 
Additionally, Yang discloses that the composition is a protein and mineral feed for animal (Abstract) and therefore there is nothing superior or unexpected regarding feeding the beetle composition of Yang to animals. 
Furthermore, appellant has not compared to closest prior art to show that the instant invention has superior and unexpected properties over the prior art. Appellant is merely stating that the claimed beetle powder is superior without comparing it to the closest prior art to show that it is unexpected over the prior art. Picking and choosing what appellant wishes to compare it to, to show that it has different characteristics over naturally-occurring beetles does not negate that fact that Yang discloses a beetle composition comprising the same compositional proportions as claimed and therefore absent a showing comparing the claimed beetle powder to the composition taught in Yang, this argument is not found persuasive. 

This is not found persuasive for the same reasons as stated about. Yang teaches a beetle composition having the claimed compositional proportions. Appellant has not shown how the “processed” beetle of the instant invention is markedly different than what is taught by Yang. As Yang teaches a beetle composition having the same composition as claimed, this argument is not convincing absent a showing otherwise. 
Appellant argues on page 18 with respect to claim 2 that Yang does not teach the claimed ash content. 
This is not found persuasive as teaches that the beetle composition has an ash content of 5.5% by weight (page 4, Table 1), while the instant claim requires less than or equal to 4%. Yang teaches that the ash content can vary from 3 to 8% depending on the mineral content of the insect (page 5 paragraph 2), which overlaps the claimed range of less than or equal to 4%. Yang further discloses other samples of the same species of beetle taken from different areas that have an ash content (See Table 1 “Other Samples” below) within the claimed range. Therefore, Yang clearly teaches that it is known in the art for a beetle composition to have an ash content within the claimed range. 
Appellant argues on pages 18-19 with respect to claim 4 that Yang does not teach the claimed digestibility. 
As stated above in the rejection, Yang discloses that the digestibility is dependent upon the type of insect and can vary from 76 to 98% (Table 1 under Results prima facie case of obviousness exists. (MPEP 2144.05 I)
Yang clearly shows that the beetle composition varies by location and species and therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of digestible crude protein depending on the type of insect used for the composition as taught by Yang. 
Appellants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the appellant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05
Appellant further argues on page 19 with respect to claim 6 that Yang fails to teach the amount of soluble proteins relative to the total weight of proteins. 
As stated above in the rejection, the examiner acknowledges that Yang fails to specifically disclose the amount of soluble proteins. However, Yang discloses a beetle composition having a protein content within the claimed range and therefore, as both Yang and the instant invention are merely directed towards a naturally occurring beetle powder, the amount of soluble proteins in Yang would be similar to what is claimed. Appellant has not shown how the claimed beetle powder is markedly different from a 
Further, Yang clearly teaches that the composition of beetles varies by species and location and therefore it is well within the ordinary skill in the art to provide a beetle composition with the claimed amount of soluble proteins by varying the species and/or location of the species. 
Appellant’s arguments on pages 19-20 with respect to claim 14 are not found persuasive as Yang clearly teaches an edible beetle having a fat content right outside the claimed range. Yang further disclose other samples of the same species of beetle taken from different areas that have a fat content (See Table 1 “Other Samples” below) within the claimed range. Therefore, the variations in the amount of fat are obvious over the prior art depending on the exact species of beetle and the area where the beetle is from. Further, variations in the amount of fat do not make the claims patents eligible unless there are new or unexpected results regarding the claimed amounts. Appellant has not shown any criticality regarding the claimed proportions and therefore the beetle powder as claimed is merely an obvious variant over the prior art. 
Appellant’s arguments with respect to claim 13 on page 20 are not found persuasive as claim 13 merely recites intended use. Appellants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.   It is the examiner's position that the intended use 
Additionally, Yang discloses that the composition is a protein and mineral feed for humans and animals (Abstract) and therefore there is nothing unexpected regarding the beetle composition being used to replace protein flour. 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Yang discloses a beetle powder having the same composition as claimed, which was known in the art at the time the claimed invention was made.
For the above reasons, it is believed that the rejections should be sustained.




Respectfully submitted,
/STEPHANIE A COX/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                            

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791          
                                                                                                                                                                                              /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.